Case: 11-10175     Document: 00511661757         Page: 1     Date Filed: 11/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 10, 2011
                                     No. 11-10175
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HARVEY BRAMLETT, JR.,

                                                  Plaintiff - Appellant

v.

DOUGLAS WOODBURN; CAROLINE WOODBURN,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:10-CV-238


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Harvey Bramlett, Jr., Texas prisoner # 416448,
challenges the dismissal of his action under 42 U.S.C. § 1983 against Douglas
Woodburn, a state-court judge, and Caroline Woodburn, a state-court clerk.
Bramlett claims the district court erred in dismissing his complaint as frivolous
and for failure to state a claim because: Judge Woodburn was liable for the acts
of his predecessor, who retired shortly after dismissing (according to Bramlett,
unlawfully) Bramlett’s state-court action; Judge Woodburn was not entitled to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10175    Document: 00511661757    Page: 2   Date Filed: 11/10/2011

                                 No. 11-10175

judicial immunity because his predecessor acted without jurisdiction; Judge
Woodburn was not entitled to immunity from requests for declaratory and
injunctive relief; and Caroline Woodburn was not entitled to qualified immunity
because she intentionally failed to provide Bramlett with timely notice of
dismissal, thereby denying him access to the courts and due process of law.
      Dismissal of an action as frivolous and for failure to state a claim is
reviewed de novo. E.g., Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). The
district court correctly concluded: Judge Woodburn was not personally involved
in the claimed deprivation of Bramlett’s rights; and, even if he was, he was
entitled to absolute judicial immunity. See James v. Tex. Collin Cnty., 535 F.3d
365, 373 (5th Cir. 2008); Malina v. Gonzales, 994 F.2d 1121, 1124 (5th Cir.
1993).
      Bramlett fails to address the district court’s ruling that his claims for
declaratory and injunctive relief were barred by the Rooker-Feldman doctrine.
He has therefore abandoned this issue. E.g., Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993).
      Finally, the district court concluded Bramlett failed to state a claim for
relief against Caroline Woodburn because he claimed only that she was
negligent in failing to timely notify him of the judgment. The district court
provided Bramlett an opportunity to amend his complaint to correct this
deficiency, but he did not do so. Bramlett now contends Caroline Woodburn
acted intentionally, but we need not consider this assertion because it is raised
for the first time on appeal. E.g., Leverette v. Louisville Ladder Co., 183 F.3d
339, 342 (5th Cir. 1999). Based on the information before the district court,
Bramlett failed to state a claim against Caroline Woodburn. See Daniels v.
Williams, 474 U.S. 327, 335-36 (1986) (negligence cannot support § 1983 action
for violation of due process).
      AFFIRMED.



                                       2